DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2022 has been considered by the examiner.
Response to Amendment
The Amendment filed 10/06/2022 has been entered.  Claims 8-19 have been canceled.  Claims 1-7 remain pending in the application.  Applicant’s amendment to the Claims have overcome each and every 112b rejection set forth in the non-Final Office Action previously mailed on 7/05/2022.
Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
Applican.
Applicant further argues, the use of push bar noting would damage the products during injection.  However, it is noted the features upon which Applicant relies (i.e. moving the mold along an unsmooth path without the use of a push bar or like mechanism) are not required in the rejected method claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett (US 7,887,317 B1).
Regarding claim 1, Barrett discloses a method for demolding at least one flexible mold (mold 30 in Figures 2-3; col. 3, lines 40-41, formed of a flexible and resilient material capable of being flexed and deformed) that is at least partially filled with dried wet-cast concrete products (concrete product 25; ) and that has a peripheral edge (leading and trailing sleeves 65, 67 in Figures 14-16; col. 3, lines 57 – col. 4, line 9); the method comprising: 
providing a table (lower conveyor assembly 85 in Figures 1, 3; col. 4, lines 63-67) and a mold-support member (rotating drum 105 in Figures 3, 5) so distanced from the table as to define a passage for the at least one flexible mold therethrough (as shown in Figures 3, 5-10; area between rotating drum 105 and lower conveyor assembly 85); the mold-support member being rotatable about an axis parallel to the passage to minimize friction in the passage (col. 5, lines 10-12, is arranged to rotate about a horizontally oriented axis of rotation axis…of shaft 110); 
receiving the at least one flexible mold on the table so that a portion of the peripheral edge extends out of the passage (as shown in Figures 5-7, leading sleeve 65 passes through between rotating drum 105 and lower conveyor assembly 85; col. 7, lines 13-15, the lower conveyor assembly…feeds the leading end of the mold to the demolding drum assembly); and 
moving the at least one flexible mold through the passage while moving the portion of the peripheral edge along an unsmooth path about the mold-support member (push bar 195 in Figures 6-8, 12; col. 7, lines 25-39, push bar 195 enhances the separation of the cast concrete products from mold…is in the form of a linear, elongated, cylindrical rod member that extends across a width of and is stationary in relation to the rotating drum…provides adjustment of the radial outward pressure applied at the bottom surface of the mold…to enhance separation of the cast concrete products therefrom; col 6, lines 31-38, the push bar is fixedly attached at a radially outward position from the…drum so as to be located between the captured mold and the..surface of the drum; reference section 4 above).
Regarding claim 2, Barrett further discloses the at least one flexible mold includes a plurality of flexible molds (Figures 2, 12-14, showing mold 30 having plurality of individual cavities 60 therein; col. 3, lines 27-28, employed to separate or remove one or more cast concrete products 25 from a mold 30; lines 46-56, series of cavities are formed in the mold body).
Regarding claim 3, Barrett further discloses the at least one flexible mold is made of a rubber or polyurethane (col. 3, lines 43-45, formed of a material such as urethane).
Regarding claim 4, Barrett further discloses at least two of the dried wet-cast concrete products are differently shaped (as shown in Figures 2 and 14, cavities 60 are of different size and shape; col. 3, lines 54-56) (e.g. each cavity being a distinct product from one another).
Regarding claim 5, Barret teaches all the elements of claim 2 as discussed above and further discloses moving the plurality of flexible molds side by side on the table until the portion of the peripheral edge of each of the plurality of flexible molds extends out of the passage (as shown in Figures 2, the plurality of cavities the aligned to peripheral edge (leading and trailing sleeves 65, 67 in Figures 14-16; area between rotating drum 105 and lower conveyor assembly 85 in Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett.
Regarding claim 6, Barrett teaches all the elements of claim 1 as discussed above but does not teach the unsmooth path includes a plurality of broken points.  However, as discussed above the push bar is shaped outwardly from the surface of the rotary drum to apply greater radial outward pressure to the mold for ejecting the product (Figure 13; col. 6, lines 31-38).  The path of the mold altered by the push bar (195) enhances the product separation from the mold (col. 7, lines 25-39), one of ordinary skill in the art would have found it obvious to provide additional push bars (e.g. additional deflection or broken points) for the benefit of further improving separation therefrom.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barret, in view of Savorelli (US 2018/0111289 A1).
Regarding claim 7, Barrett teaches all the elements of claim 1 as discussed above but does not teach removing a vacuum on the at least one flexible mold by moving at least one portion of the peripheral edge away from another portion of the at least one flexible mold that is adjacent to the at least one portion of the peripheral edge prior to receiving the at least one flexible mold on the table so that a portion of the peripheral edge extends out of the passage,
Savorelli teaches a method of demolding a dried wet-cast concrete product (200 in Figures 1-4) from a flexible mold (100), comprising moving the flexible mold along a table (conveyor belt 32 in Figures 4A-4B) and between a rotatable mold support member (roller 38), and thereafter moving a peripheral edge of the flexible mold about the rotatable mold support member to demold the concrete product (Figures 4A-4B; paragraphs 0030-0033).  Savorelli further discloses, prior to moving the peripheral edge of the flexible mold about the rotatable mold support member, the flexible mold is subjected to a pre-mold-release process (Figures 2-3).  During the pre-mold-release process, the peripheral edge of the flexible mold is moved away from an adjacent portion (Figures 2A-2X; paragraphs 0026-0027, each mould proceeds…until its front freed edge…is in contact with or in abutment on the gripping mechanism 26…and its front free edge is lifted…so as to cause the detachment of the front wall).  one of ordinary skill in the art would have found it obvious to apply an external force to the peripheral edge of the flexible mold prior to moving said edge about the mold-support member, in the manner disclosed by Savorelli, to lessen the force needed to demold the concrete product from the at least one flexible mold.  As this is combining prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        10/20/2022

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742